Citation Nr: 1224300	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-17 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for residuals of oral surgery.

3.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to September 1979.  He had an additional period of active duty for training from January 1976 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In a letter dated several weeks later in December 2007, the RO in Honolulu, Hawaii notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Honolulu RO.]  

The Veteran perfected his appeal in this case in April 2009.  At that time, he requested that he be afforded a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran was scheduled for his requested hearing on July 14, 2010.  Further review of the claims file shows that the RO wrote to the Veteran on two occasions (June 10, 2010 and June 24, 2010) to provide notice of the scheduled hearing.  However, the Veteran failed to report for his scheduled hearing.  He has not requested that the hearing be rescheduled and has not provided any reason for his failure to report for the hearing.  Moreover, there is no indication that either hearing notice was returned as undeliverable.  Thus, his request for a hearing before a VLJ at the RO is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Veteran submitted a claim for compensation for residuals of oral surgery in service in December 2006.  In a July 2007 Deferred Rating Decision (DRD), the RO noted that this claim was also one for dental treatment.  The DRD annotated that the dental treatment claim was forwarded to a Veterans Health Administration (VHA) facility, identified as facility 160, in August 2007.  The Veteran was informed of this fact by way of a statement included in the rating decision on appeal.  Thereafter, in October 2008, the Veteran submitted a new claim for dental treatment.  There is no indication in the claims folder that this new claim was referred to the nearest VA dental facility for processing.  Thus, the issue of entitlement to dental treatment is referred to the agency of original jurisdiction (AOJ) for appropriate action.  
The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  

REMAND

As previously noted herein, the Veteran served on active duty for training from January 1976 to April 1976 and on active duty from January 1977 to September 1979.  He claims entitlement to service connection for hepatitis and for residuals of oral surgery that was performed during his period of active service.

Service treatment records (STRs) reflect that the Veteran was hospitalized for treatment of hepatitis from February 22, 1979, to March 16, 1979.  The discharge summary provides a diagnosis of hepatitis, HAA positive.  A DA Form 3647-1, Clinical Record Cover Sheet lists the Veteran's illness as viral hepatitis, B Australian antigen positive.  

A clinical entry from what appears to be May 3, 1979, notes that the Veteran had admitted to using several drugs as well as alcohol.  Another clinical entry from May 16, 1979, notes that the Veteran had elevated laboratory values in comparison to what they were at the time of his discharge from the hospital in March 1979.  The entry also notes that the Veteran had HAA positive hepatitis with a possible relapse and that he needed eventual follow-up but would soon be discharged from service.  

The Veteran underwent a discharge physical examination on May 10, 1979.  However, the examination did not list any abnormalities, and the accompanying Report of Medical History only referred to the treatment from March 1979.

The Veteran submitted records from Bay Clinic in support of his claim.  However, these reports do not show treatment for hepatitis or a history of the disease. 

A review of VA medical records in Veteran's Virtual VA file shows that he was seen to establish outpatient care in September 2010.  He was evaluated in the hepatology clinic in January 2011 and, at that time, gave a history of jaundice in 1978.  The clinical impression was HCV positive, genotype 2b.  The examiner said risk factors appeared to be intranasal cocaine and intravenous drug use (IVDU) 30+ years earlier.  The records also show treatment for hepatitis C in 2011 and 2012 with a six-month break due to the Veteran's temporary relocation to Alaska.

The STR entry of May 16, 1979, reflects an active disease as likely present and illustrates the instruction to the Veteran to obtain additional laboratory studies and evaluation on his return to the United States from Germany.  However, there is no indication that was ever done during his remaining time in service.

The evidence of record also reflects that the Veteran likely had a recurrence of hepatitis prior to his discharge from service.  The Veteran submitted a statement in April 2007 wherein he said that he experienced pain in his side and lower abdomen as symptoms of his hepatitis.  There is evidence of a current disability of hepatitis C.  In light of these relevant in-service and post-service findings, the Board concludes that a decision on the issue of entitlement to service connection for hepatitis cannot be made at this time without the benefit of a VA examination.  

With regard to the Veteran's claim for service connection for residuals of oral surgery in service, the Board notes that the Veteran submitted records from a private dentist in support of his claim.  The Board acknowledges that these records, which were from G. K. Uehara, DDS, and which covered a period from January 2003 to April 2007 (and which were received by the RO in May 2007), are not detailed and only show a line entry that summarized the reason for the visit.  

Importantly, however, neither the November 2007 rating decision that denied service connection nor the April 2009 statement of the case (SOC) that confirmed the denial of service connection, addressed this evidence in the first instance.  Therefore, the issue of entitlement to service connection for residuals of oral surgery is remanded for the RO to consider the private dental records in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO denied entitlement to service connection for an acquired psychiatric disorder, characterized by the RO as an adjustment disorder and anxiety/panic/anger attacks in August 2009.  (The Board has characterized the issue as an acquired psychiatric disorder).  The Veteran submitted a statement that was received in November 2009 wherein he discussed his difficulties in service due to specific circumstances.  He noted how the difficulties affected his performance and resulted in his discharge.  The Board construes the Veteran's statement as a notice of disagreement (NOD) with the August 2009 denial of service connection for an acquired psychiatric disorder.

The Veteran's NOD is timely.  38 C.F.R. §§ 20.201, 20.302 (2011).  In light of the Veteran's timely NOD, an SOC must be issued regarding the claim for service connection for an acquired psychiatric disorder unless this issue is resolved (such as by a complete grant of benefits sought, or withdrawal of the NOD).

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers (VA and private) who have treated him for his oral and hepatitis problems since his separation from service in September 1979.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any hepatitis that he may have.  The claims folder, and a copy of this remand, must be provided to the examiner and reviewed by the examiner prior to the examination.  The examination report must reflect that the examiner was provided with both a copy of this remand and the claims folder and that they were reviewed prior to the examination.

All indicated studies, tests and evaluations, if any, should also be performed as deemed necessary by the examiner.  The results of any such studies, tests and evaluations must be included in the examination report.

The examiner is advised that the Veteran was hospitalized for treatment for what was diagnosed as hepatitis, HAA positive in February-March 1979.  His STRs also reflect that he appeared to have suffered a relapse of the disease as noted in a clinical entry from May 16, 1979.  The Veteran was to have follow-up care prior to his discharge, but there is no record of such treatment.  VA treatment records in the Veteran's Virtual VA file note that he was diagnosed with hepatitis C in January 2011.

The examiner should to opine as to whether it is more likely than not (i.e., probability greater than 50%), at least as likely as not (i.e., probability of approximately 50%), or less likely than not (i.e., probability less than 50%) that any diagnosed hepatitis had its clinical onset in service or is otherwise related to active duty.  
The report should include a complete explanation for all opinions expressed, citing to the record and medical principles as necessary.  If the reviewer determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, review the claims folder to ensure that all of the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to, and in compliance with, the directives of this remand and if it is not, implement corrective procedures.

4.  After undertaking any other development deemed appropriate, re-adjudicate the claims for service connection for hepatitis and for residuals of oral surgery.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The SSOC should address any new evidence added to the record, as well as the private dental records submitted by the Veteran in May 2007.

5.  Also, issue an SOC addressing the claim for service connection for an acquired psychiatric disorder, unless this issue is resolved.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

